02/01/2021


                         IN THE SUPREME COURT                                    Case Number: DA 20-0480
                        OF THE STATE OF MONTANA

                         Supreme Court No. DA 20-0480

KYLE R. BABCOCK,

      Plaintiff and Appellant,

v.

CASEY'S MANAGEMENT, LLC,

      Defendant and Appellee,

                  ORDER GRANTING 30-DAY EXTENSION

      Upon motion of Reid J. Perkins, attorney for Casey's Management, LLC

("Casey's"), and good cause appearing and no objection by Opposing Counsel,

      IT IS HEREBY ORDERED that the Appellee is granted an extension to

March 5, 2021, in which to prepare, serve and file its Response to Appellants'

Opening Brief.

      Dated this ___ day of February, 2021.



                                      ___________________________
                                      Bowen Greenwood
                                      Clerk of Montana Supreme Court

cc:   Reid J. Perkins, Esq.
      Quentin M. Rhoades, Esq.



                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         February 1 2021